Citation Nr: 0432692	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for decreased vision in 
the right eye.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for loss of the sense 
of taste.

5.  Entitlement to service connection for loss of the sense 
of smell.

6.  Entitlement to a disability rating greater than 10 
percent for neuropathy status post sympathetectomy of the 
right (dominant) fourth intercostal nerve with Horner's 
syndrome due to thoracotomy.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida, which 
issued a March 2003 rating decision that is also in appellate 
status.  

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.   

During the Travel Board hearing, the veteran submitted a 
written statement indicating that he withdrew his appeal with 
respect to the issues of service connection for residuals of 
excision of a neck fibroma and residuals of excision of 
fibroma from the right clavicle.  These issues are therefore 
not before the Board. 

The case returns to the Board following a remand to the RO in 
November 1999.  The Board notes that the other issue 
addressed in that remand, entitlement to an increased rating 
for thoracotomy scar, was resolved in the veteran's favor in 
a September 2002 rating decision.  At that time, the RO 
notified the veteran of the favorable action and informed him 
and his representative that the issue was removed from 
appellate status.  Neither the veteran nor his representative 
expressed disagreement with that disposition.  In addition, 
the veteran submitted an October 2003 notice of disagreement 
with the March 2003 rating decision that, in part, denied 
service connection for anhidrosis of the right upper body.  
The RO resolved that issue in the veteran's favor in a 
February 2004 rating decision.  Therefore, these issues are 
not currently before the Board.  

All issues except service connection for a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of knee disorder in service, and no 
probative, competent evidence of a nexus between any current 
knee disorder and the veteran's period of active service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in August 2002, the RO advised the 
veteran of the enactment of the VCAA and its notice and 
assistance provisions.  It informed the veteran of the 
evidence needed to substantiate his claim for service 
connection and explained what evidence VA would obtain or 
assist him in obtaining and what evidence or information he 
was responsible to provide.  In addition, the November 2002 
supplemental statement of the case includes the text of the 
regulations implementing the VCAA notice and assistance 
provisions.  The Board finds that these actions satisfy VCAA 
notice requirements.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 184 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received and 
adjudicated the veteran's claim in 1996, years before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, VA medical 
records, private medical records as authorized by the 
veteran, and reports of several medical examinations.  
38 U.S.C.A. § 5103A.  The Board notes that the RO issued 
requests for private medical records in January 2000 to 
several providers identified by the veteran.  Responses from 
a Dr. Sadowsky, a Dr. Haskins, and Harford Memorial Hospital 
indicated that there were no records available for treatment 
dates provided by the veteran.  The veteran was subsequently 
able to secure and submit these records, which have been 
associated with the claims folder.  Similarly, AT&T and 
Lucent Technologies, the veteran's previous employer, 
indicated that no medical records were available.  The 
veteran is aware of this situation and conceded during the 
Travel Board hearing that these records are unobtainable.  He 
also related that records from private physicians who treated 
him immediately after service were unobtainable.  

The Board notes that, also during the Travel Board hearing, 
the veteran indicated that he had recently undergone a left 
total knee replacement by a private physician.  VA's duty to 
assist includes making reasonable efforts to obtain relevant 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  In the 
case of the left total knee replacement, the veteran has not 
alleged that records of this procedure are in any way 
relevant to the issue on appeal, i.e., whether a knee 
disorder was incurred or aggravated in service, and has not 
requested or authorized VA to secure these records.  
Accordingly, the Board finds that VA is not obligated to seek 
to obtain records from this recent procedure.  The duty to 
assist has been satisfied.  

Finally, the Board is also satisfied as to compliance with 
its instructions from the previous remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).        

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran contends that his bilateral knee 
disorder is the result of organized sports, including 
football, he played in service.  He denies any other type of 
trauma or activity that would cause knee problems, and 
specifically denies playing football at times other than in 
service.   

Review of service medical records is negative for any 
complaint, diagnosis, or treatment of knee disorder.  
Although the veteran contends that he experienced knee pain 
in service, there is no record of knee disorder at all during 
that time.  In fact, he concedes that he did not seek 
treatment for knee complaints in service.  The Board also 
notes that immediate post-service VA medical records and 
examinations are negative for any knee complaints or relevant 
findings on examination.  Therefore, there is no basis for 
awarding service connection for chronic disorder in service 
or for disorder first seen in service with continuous 
symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

Moreover, the Board finds no probative, competent evidence of 
record that establishes a nexus between the veteran's knee 
disorder and his period of active service.  Medical evidence 
reflects that the veteran underwent surgical treatment for 
torn medial meniscus in the left knee in 1974 and in the 
right knee in 1989.  Both surgeries took place many years 
after the veteran's separation from service in 1960.  Medical 
records associated with the left knee surgery in October 1974 
describe the veteran as experiencing left knee pain from 
August 1974 only.  Similarly, records associated with the 
right knee surgery in May 1989 indicate that the veteran 
reported intermittent right knee discomfort for 10 years.  
Neither set of records includes an opinion that relates 
either disorder to service, or even mention of injury in 
service from football or any other activity.  

Moreover, in October 2000, the veteran was afforded a VA fee-
basis orthopedic examination.  The examiner reviewed the 
claims folder, including service medical records and private 
medical records.  He concluded that the veteran's current 
knee disorders were unrelated to his tour of active service, 
finding that service medical records showed no treatment and 
that private medical records reflected left knee treatment in 
1974 for a worker's compensation injury.  The Board notes 
that, during the Travel Board hearing and in previous written 
statements, the veteran indicated that he had initially 
thought that he injured his left knee while working and that 
he had successfully pursued a worker's compensation claim for 
the left knee surgery.     

In July 1997, the veteran consulted a private physician, D. 
Haskins, M.D., who treated him in 1989 for his right knee, on 
the question of whether playing football during active 
service could be related to his knee problems.  He did not 
recall any specific in-service injury, but also denied any 
other injury.  After examining the veteran, Dr. Haskins 
reported as follows: "Based on the available information, it 
is my opinion that [the veteran's] knee complaints and 
cartilage tears are probably related to injuries that he may 
have sustained while playing football."  Although this 
opinion, on its face, supports the veteran's claim, the Board 
finds that it lacks probative value.  First, the opinion, as 
conceded by Dr. Haskins, is based on the "available 
information," which consisted solely of history provided by 
the veteran.  Dr. Haskins did not have access to service 
medical records or evidence relating to the veteran's left 
knee injury as a worker's compensation issue.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In addition, 
the opinion is speculative: it states that the injuries are 
probably related to injuries the veteran may have sustained 
in service.  A medical opinion expressed in terms of "may," 
also implies "may not" and is too speculative to establish 
a plausible claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); accord Bostain v. West, 11 Vet. App. 124, 127-28 
(1998).  Taken together, the Board finds that the 
deficiencies in Dr. Haskin's opinion render it essentially 
without value.  Therefore, there is no relative equipoise of 
the evidence for and against the veteran.  38 U.S.C.A. § 
5107(b).  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for a bilateral 
knee disorder.   
   

ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

In its March 2003 rating decision, the RO denied the 
veteran's claims for service connection for decreased vision 
in the right eye, right ear hearing loss, loss of the sense 
of taste, and loss of the sense of smell, as well as the 
claim for an increased disability rating for neuropathy 
status post sympathetectomy of the right (dominant) fourth 
intercostal nerve with Horner's syndrome due to thoracotomy.  
The veteran submitted a notice of disagreement with these 
denials in October 2003.  The RO has not taken the 
appropriate action on that notice of disagreement.  Because 
the notice of disagreement placed the issue in appellate 
status, the matter must be remanded so that the RO may issue 
a statement of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issues of service connection for 
decreased vision in the right eye, right 
ear hearing loss, loss of the sense of 
taste, and loss of the sense of smell, 
and the issue of an increased disability 
rating for neuropathy status post 
sympathetectomy of the right (dominant) 
fourth intercostal nerve with Horner's 
syndrome due to thoracotomy.  The RO 
should afford the applicable time in 
which to perfect the appeal and proceed 
accordingly.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



